[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                             Aug. 19, 2009
                              No. 09-10548                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                   D. C. Docket No. 07-00278-CR-ODE-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

ABIODUM AREMU BALOGUN,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                              (August 19, 2009)

Before BIRCH, HULL and PRYOR, Circuit Judges.

PER CURIAM:

     Abiodun Aremu Balogun appeals his sentence of 24 months of
imprisonment, which was imposed after revocation of his supervised release.

Balogun argues that his sentence is unreasonable. We affirm.

                                 I. BACKGROUND

      In 2004, Balogun pleaded guilty to wire fraud and was sentenced to 33

months of imprisonment followed by 3 years of supervised release. As one

condition of his release, Balogun agreed that he would not travel outside the

judicial district without permission from his probation officer or the district court.

Another condition of release required that Balogun pay restitution of $149,476.32

in monthly payments of $100.

      In May 2008, Balogun’s probation officer petitioned to revoke Balogun’s

supervised release. The probation officer alleged that Balogun had traveled to

Nigeria without permission. The officer later filed an amended petition that added

a charge that Balogun had failed to make seven monthly payments of restitution.

      At the revocation hearing, Balogun admitted the two violations. Balogun’s

probation officer, Lorna Murphy, testified that Balogun sought permission to travel

to Nigeria ostensibly to protect property owned by his family that was about to be

seized by the government. Murphy instructed Balogun to submit paperwork to

substantiate his need to travel. Balogun provided some documents, including a

diagram of property in Nigeria allegedly owned by Balogun and his wife and two



                                           2
newspaper articles about a dispute over property in the “Lekki Trouble Zone” and

the “fate of communities” in a “free trade zone.” Balogun also gave Murphy the

telephone number of a person in Lagos, Nigeria, but Balogun did not state that the

contact could tell Murphy about the property dispute. Murphy remained

unconvinced of the purpose for Balogun’s trip, and she denied Balogun permission

to travel. Murphy told Balogun that she would revisit his request on April 28,

2008.

        On April 28, 2008, Murphy called Balogun, but he did not answer his

telephone. The next day, Balogun called Murphy and said he was in Nigeria.

Murphy told Balogun that he had violated a term of his supervised release and

instructed him to return to Georgia. Murphy also refused to mail Balogun’s

passport to Nigeria, which was in her possession because he had violated his

probation by traveling to Nigeria a year earlier. Murphy filed a motion to revoke

Balogun’s supervised release and obtained a warrant for his arrest.

        Murphy later received a call from a Canadian official who stated that

Balogun was in custody in Canada. Balogun was arrested after he attempted to use

false documents to enter the United States. Balogun later was transported to

Georgia.

        On cross-examination, Murphy testified that, when Balogun was arrested, he



                                           3
had in his possession three fraudulent credit cards. Murphy also testified that

Balogun had previously disregarded a ruling of a district court in Florida and

traveled to Nigeria because he allegedly needed to visit his mother, who was ill.

Balogun was punished and forced to relinquish his passport.

      Folake Balogun, Balogun’s wife, testified that Balogun had to travel to

Nigeria to preserve his ownership interest in family property that the government

of Nigeria intended to transfer to the Chinese government. Folake also testified

that one of Balogun’s cousins was making a false claim for the property. Folake

stated that she had traveled to Nigeria before Balogun but she was unable to

resolve the dispute about the property.

      The parties requested different sentences. The government asked the district

court to revoke Balogun’s supervised release and sentence Balogun to two years of

imprisonment, which is the maximum sentence allowed under the statute. 18

U.S.C. § 3583(e)(3). Balogun asked the district court to impose a sentence at the

low end of the advisory guideline range, which was between 5 and 11 months of

imprisonment, because he had been truthful with, but had not been treated fairly

by, the probation office.

      The district court revoked Balogun’s supervised release and sentenced him

to 24 months of imprisonment. The district court explained that it based Balogun’s



                                          4
sentence on “the evidence that’s been presented and [Balogun’s] statement and the

recommendations of counsel.” The court acknowledged that a two-year sentence

was the statutory maximum and exceeded the advisory guideline range, but found

that the range was “simply inadequate given [Balogun’s] conduct both in this

district and up in New York.” The district court found that “Balogun’s conduct in

leaving the district when he knew he did not have permission and he knew how

serious it was particularly in light of the fact that there had been a prior incident

where he did exactly the same thing” was “very egregious.” The district court also

found that Murphy was entitled to be skeptical about the purpose for Balogun’s

travel because Balogun had been convicted of fraud and the documents he had

submitted to Murphy were not “particularly convincing” that Balogun “had a

burning need to go to Nigeria.” Balogun submitted to the district court three other

documents about the property in Nigeria: a letter to Balogun that stated he had paid

the “tenement rate for the year 2005”; a survey of the property that Balogun

allegedly owned in Nigeria; and a letter from the government of Lagos stating it

had compensated communities affected by the Lekki Free Trade Zone Project. The

district court stated that the documents did not “change [its] conclusions” because

they failed to prove that Balogun was required to travel to Nigeria or what he did in

Nigeria.



                                            5
                           II. STANDARD OF REVIEW

      We review a sentence imposed upon revocation of supervised release for

reasonableness. United States v. Velasquez Velasquez, 524 F.3d 1248, 1252 (11th

Cir. 2008). We review for abuse of discretion the decision by the district court to

depart from the sentencing range recommended under Chapter 7 of the Sentencing

Guidelines. United States v. Silva, 443 F.3d 795, 798 (11th Cir. 2006).

                                 III. DISCUSSION

      Balogun argues that his sentence is unreasonable. Balogun argues that the

district court failed to consider the statutory factors and should not have varied

from the advisory guideline range. Balogun also argues that the district court

failed to take into account his criminal history or the type of violation that Balogun

committed. We disagree.

      Balogun’s sentence is procedurally and substantively reasonable. The

district court considered the sentencing factors, the circumstances of his case, and

imposed a reasonable sentence. The district court rejected Balogun’s request for a

sentence within the advisory guideline range because Balogun had twice

disregarded orders not to travel to Nigeria, he had failed to prove an urgent need

for his most recent trip, and New York authorities had found him in possession of

fraudulent credit cards. The district court found that a two-year sentence was



                                           6
necessary to punish Balogun for defying the restrictions on his travel and to deter

similar future conduct. See 18 U.S.C. § 3553(a)(1), (a)(2)(A)-(B). The district

court did not abuse its discretion by varying from the range recommended by the

Sentencing Guidelines.

                                IV. CONCLUSION

      Balogun’s sentence is AFFIRMED.




                                          7